Citation Nr: 0114187	
Decision Date: 05/21/01    Archive Date: 05/30/01

DOCKET NO.  00-16 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for the cause of the veteran's 
death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Pflanz, Associate Counsel


INTRODUCTION

The veteran had active service with the New Philippine Scouts 
from July 1946 to March 1949.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 rating decision of the 
Manila, Republic of the Philippines, Department of Veterans' 
Affairs Regional Office (RO).


FINDINGS OF FACT

1.  The appellant's claim of entitlement to eligibility for 
service connection for the cause of the veteran's death was 
denied by the RO in November 1994.  It became final absent 
the appellant's appeal. 

2.  Evidence submitted since the RO's November 1994 decision 
does not bear
directly and substantially upon the specific matter under 
consideration and is not so significant that it must be 
considered in order to decide fairly the merits of the claim. 


CONCLUSION OF LAW

The November 1994 rating decision denying service connection 
for the cause of the veteran's death is final.  The evidence 
submitted since the November 1994 decision is not new and 
material; thus, the appellant's claim of entitlement to 
service connection for the cause of the veteran's death is 
not reopened.  38 U.S.C.A. 
§§  5108, 7105 (West 1991); 38 C.F.R. § 3.156(a), 20.1103 
(2000).

REASONS AND BASES FOR FINDING AND CONCLUSION

Initial Matters

The Board observes that the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA) 
appears to have left intact the requirement that an appellant 
must first present new and material evidence in order to 
reopen a previously and finally denied claim under 
38 U.S.C.A. § 5108 before the Board may proceed to evaluate 
the merits of that claim.  

After the RO denied the appellant's claim in November 1994, 
it informed her of her appellate rights.  In February 2000, 
the RO informed the appellant to submit evidence and that she 
must submit new and material evidence.  She was notified of 
the elements of a claim.  The RO also provided to the 
appellant the necessary legal definitions pertaining to her 
claim in a statement of the case dated in July 2000.  
Finally, in September 2000, the RO informed the appellant of 
her right to give testimony and submit any additional 
evidence prior to the Board deciding her claim.  Based on the 
foregoing, VA has fulfilled its notice requirement to the 
appellant under the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-97 (2000) 
(to be codified as amended at 38 U.S.C. § 5103). 

Factual Background

The appellant seeks to reopen a claim of entitlement to 
service connection for the cause of the veteran's death which 
the RO denied in November 1994.  The appellant failed to 
appeal this denial, therefore the RO's is final.  The veteran 
died in August 1992.  The cause of death was cerebral and 
cerebellar hemorrhage, caused by a cerebrovascular accident 
in August 1992.

At the time of the 1994 decision, the evidence included the 
appellant's claim, proof of service, and a death certificate.  
The RO noted that there was no evidence that related death to 
service.  In essence, there was no competent evidence of 
cerebrovascular disease during service, or within one year of 
separation and no competent evidence linking the cause of 
death to service. 

The Board notes that the veteran's service medical records 
are unavailable for review, and there is indication that if 
such records existed, they are presumed to have been 
destroyed by a fire at the National Personnel Records Center 
(NPRC) in 1973.  In cases where the service medical records 
are unavailable through no fault of the claimant, there is a 
heightened obligation to explain findings and conclusions and 
to carefully consider the benefit of the doubt doctrine under 
38 U.S.C.A. 
§ 5107(b) (West 1991).  O'Hare v. Derwinski, 1 Vet.App. 365 
(1991).  The Board now considers the following evidence 
regarding appellant's instant claim.

In January 1995, the appellant submitted a letter to the RO 
in which she insisted she was entitled to VA benefits, but 
did not submit any additional evidence with the letter.  In 
September 1995, the appellant submitted a letter to the RO, 
but did not submit any additional evidence.  In December 
1997, the appellant submitted a letter to the RO and 
documents pertaining to the veteran's dates of service.  In 
December 1999, the appellant requested her claim be reopened.  
In a rating decision dated in May 2000, the RO denied the 
appellant's request to reopen her claim.  Subsequent to this 
decision, the RO received a letter from the appellant dated 
in April 2000, which included a joint affidavit by two 
individuals who stated that after the veteran's active 
service, he complained of severe headaches, dizziness and 
high blood pressure.  In a subsequent rating decision dated 
in May 2000, the RO again denied the appellant's request to 
reopen her claim.  The appellant filed a notice of 
disagreement in June 2000 and her appeal was certified to the 
Board in September 2000.

Finality/New and Material Evidence

Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim 
may be reopened when new and material evidence is presented 
or secured with respect to that claim.  Knightly v. Brown, 
6 Vet. App. 200 (1994).  New and material evidence is defined 
as evidence not previously submitted to agency decision-
makers that bears directly and substantially upon the 
specific matter under consideration; which is neither 
cumulative nor redundant; and which, by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to decide 
fairly the merits of the claim.  38 C.F.R. § 3.156(a).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.  The specified 
bases for the prior decision must be considered.  Evans v. 
Brown, 9 Vet. App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).



Analysis

First, the Board notes that in Hodge, the Federal Circuit 
held that the Court erred in adopting the "material 
evidence" test articulated in Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  Hodge, 155 F.3d at 1363-64.  In light of 
the holding in Hodge, the Board will analyze the evidence 
submitted in the instant case according to the standard 
articulated in 38 C.F.R. § 3.156(a).  In view of the fact 
that the Court has held in Fossie v. West, 12 Vet. App. 1 
(1998), that the standard articulated in 38 C.F.R. § 3.156(a) 
is less stringent than the one previously announced in 
Colvin, the Board determines that no prejudice will result to 
the veteran by the Board's consideration of the claims based 
on materiality herein.  See Bernard v. Brown, 4 Vet. App. 
384, 393-94 (1993).

In November 1994, the RO informed the appellant that her 
claim for entitlement to service connection for the cause of 
the veteran's death was denied.  This is the last final 
decision regarding this case.  Since this decision, the 
appellant has not submitted any competent evidence in support 
of her claim.  Instead, the appellant only submitted 
information regarding the veteran's dates of service and a 
joint affidavit executed by two individuals in which they 
state they knew the veteran and that he complained of severe 
headaches, dizziness, and high blood pressure after his 
period of active service.  The evidence is not new and 
material because it does not bear directly and substantially 
upon the specific matter under consideration and is not so 
significant that it must be considered in order to decide 
fairly the merits of the claim.  See 38 C.F.R. § 3.156(a).  
Additionally, this document does not contribute to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability.  See Hodge, 155 F.3d at 
1363. 

At the time of the prior denial, there was no competent 
evidence linking the cause of death to service or evidence of 
the fatal disease process during service.  Since the 1994 
decision, there remains no competent evidence of the 
cerebrovascular disease during service or within one year of 
separation and no competent evidence linking cerebrovascular 
disease to service.  In regards to the lay statements, they 
are not competent to establish that the veteran had a 
vascular disease.  Such lay assertions cannot serve as a 
predicate to reopen.  Moray v. Brown, 5 Vet. App. 211, 214 
(1993).  We again note that the February 2000 VA letter 
informed the appellant to submit medical evidence. 

In essence, the appellant's arguments to reopen her claim are 
virtually identical to those submitted prior to the November 
1994 RO decision.  The Board finds that no new and material 
evidence has been submitted in support of the appellant's 
claim, therefore the claim is not reopened. 


ORDER

New and material evidence not having been submitted, the 
claim of entitlement to service connection for the cause of 
the veteran's death is not reopened.



		
	H. N. SCHWARTZ
                                     Member, Board of 
Veterans' Appeals

 

